Citation Nr: 0802750	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-05 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for disability of the left shoulder.

2.  Entitlement to a disability rating in excess of 10 
percent for disability of the left ankle.

3.  Entitlement to a disability rating in excess of 10 
percent for cluster headaches with migraine headaches.

4.  Entitlement to a disability rating in excess of 10 
percent for disability of the right ankle.

5.  Entitlement to a disability rating in excess of 10 
percent for instability of the right knee.

6.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of right knee.

7.  Entitlement to a disability rating in excess of 10 
percent for disability of the left knee

8.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

9.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right ring finger.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for tinnitus is addressed in the 
decision herein.  The remand that follows the order section 
of this decision addresses the other issues on appeal.


FINDING OF FACT

The veteran experiences tinnitus.


CONCLUSION OF LAW

There is no schedular basis for the assignment of more than a 
single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim.  Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.159 (2007).  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Under the schedular criteria, the maximum rating available 
for tinnitus is 10 percent.  See 38 C.F.R. §4.87, Diagnostic 
Code 6260.  Accordingly, a schedular rating in excess of 10 
percent is not in order.

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration.  The record reflects that 
the veteran has not required hospitalization for this 
disability and that the manifestations of the disability are 
those contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned 10 percent rating.  Accordingly, 
the Board has concluded that referral of this claim for 
extra-schedular consideration is not in order.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.


REMAND

The record reflects that the veteran was most recently 
afforded VA orthopedic and neurological examinations to 
determine the degree of severity of his left shoulder, 
bilateral ankle, bilateral knee, and right ring finger 
disabilities, and his cluster headaches with migraine 
headaches, in June 2004.  The veteran's representative has 
alleged that the aforementioned disabilities have increased 
in severity since the June 2004 VA examinations.  He has 
requested the Board to remand the case to afford the veteran 
a current VA examination of his disabilities.  The medical 
evidence of record, moreover, documents numerous recent 
complaints of pain by the veteran as well as his requests for 
pain medication such as morphine and percocet.
Given the reported worsening of the veteran's symptoms since 
his VA examinations, and the length of time that has elapsed 
since the most recent examinations, the Board finds that new 
VA examinations are necessary in order to decide the 
veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issues being remanded.  See Babchak v. Principi, 
3 Vet. App. 466 (1992).  Moreover, further development of the 
record, to include current VA examinations, is in order 
before the Board decides this claim. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
it should associate with the claims 
folders a copy of any pertinent VA 
outpatient records for the period since 
March 2007.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his left shoulder, 
bilateral ankle, bilateral knee, and 
right ring finger disabilities.  The 
claims folders must be made available to 
and reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and to the extent 
possible the examiner should assess the 
degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation of 
the knees.  The examiner should also 
determine if the knees lock, and if so, 
the frequency of the locking.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's left shoulder, bilateral ankle, 
bilateral knee, and right ring finger 
disabilities on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected cluster headaches with 
migraine headaches.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.   The examiner 
should discuss whether the veteran's 
headaches have resulted in prostrating 
attacks, and if so, the examiner should 
describe the frequency of such attacks.  
The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


